Citation Nr: 1118873	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for left upper extremity neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1979, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied respective service connection claims for right and left upper extremity neuropathy and tinnitus.  

In the December 2005 decision also denied service connection for bilateral hearing loss and, as part of a November 2006 submission, the Veteran submitted an October 2006 private medical opinion in support of his claim of service connection claim for bilateral hearing loss.  VA received this evidence within one year of the date of the mailing of the decision denying service connection for bilateral hearing loss and is pertinent to the claim; therefore, 38 C.F.R. § 3.156(b) (2010) requires VA to consider the evidence in connection with the December 2005 decision initially addressing the claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Ultimately, this aspect of the December 2005 decision has not become final and remains open and pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In a December 2005 rating decision, the RO denied service connection for mitral valve prolapse, finding the condition was not related to the Veteran's service connected diabetes mellitus, type II.  The Veteran has confirmed service in the Republic of Vietnam and filed a service connection claim for a heart disability, received on May 5, 2005; moreover, private physician, S. Martin, M.D., in a March 2005 report, diagnosed him with arteriosclerotic heart disease.  Significantly, effective August 31, 2010, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, is included as a presumptive disease associated with herbicide exposure, under 38 C.F.R. § 3.309(e) (2010).  In light of the April 2011 written argument submitted by the Veteran's representative, the Board finds that this issue must be considered on a de novo basis by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for (i) right upper extremity neuropathy; (ii) left upper extremity neuropathy; and (iii) bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for tinnitus.  Specifically, he maintains that in-service aircraft engine noise exposure resulted in his currently tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis with tinnitus.  See VA Examination Rept., Nov. 19, 2005.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's military service, and the Board's analysis to follow will center on this matter.  

The service treatment records are negative of any complaints and/or treatment for tinnitus or any similar condition.  Further, neither his August 1959 enlistment nor his March 1979 separation examinations note a diagnosis of tinnitus.  

The Veteran was provided a November 2005 VA audiological examination.  The examiner noted that the Veteran had significant in-service noise exposure while working around jet engines and had no post-service history of occupational and/or recreational noise exposure.  Ultimately, the examiner confirmed the Veteran's diagnosis with tinnitus; however, relying on the absence of any medical evidence or other indication that such condition was present in-service or for shortly after separation opines that this diagnosis was not likely related to military service.  

The evidence includes an October 2006 statement from private physician, J. Bickerton, M.D.  In this statement, Dr. Bickerton reports treating the Veteran on multiple occasions for tinnitus.  Then, Dr. Bickerton, relying on relevant medical expertise, knowledge of the Veteran's pertinent post-service treatment and the Veteran's service treatment records, opined that "it is my medical opinion that [it] is as likely as not that [the Veteran's] exposure to loud noise while in the service caused his hearing loss and tinnitus."

The Board notes that the Veteran has provided a competent and credible account of in-service exposure to military aircraft engines and tinnitus symptomatology.  Further, the Veteran has provided a generally consistent account of military noise exposure and related symptomatology.  What is more, the evidence of record tends to confirm his account of in-service noise exposure, to include records showing his military occupational specialty and duration of his service.  After considering his account of in-service noise exposure and relevant symptomatology with all other evidence of record, the Board finds his lay report to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran was exposed to in-service acoustic trauma.  

In any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record weighs in favor of the Veteran's claim.  

As to the November 2005 VA examination opinion that tends to weigh against the Veteran's claim, the Board finds the assessment to be of limited probative value.  The VA examiner relies largely, if not entirely, on the absence of any diagnosis of tinnitus in service or at the time of separation and, while relevant factors, service connection may also be established based on a causal relationship between the claimed condition and service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The examination opinion does not reflect any consideration and/or analysis of this possible theory of entitlement.  Moreover, the VA examiner only considers when the Veteran realized his tinnitus symptoms were abnormal and does not adequately consider the Veteran's competent and credible account of symptomatology or his acknowledged in-service acoustic trauma.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  These deficiencies significantly diminish the probative value of the November 2005 VA examination opinion.  

By contrast, the October 2006 opinion of private physician Dr. Bickerton, supporting the claim, is highly probative.  Dr. Bickerton provides a clear medical opinion that the Veteran's in-service noise exposure likely caused his current tinnitus, based on (i) the physician's medical expertise; (ii) relevant in- and post-service medical records; and (iii) the Veteran competent and credible account of symptomatology, to include in-service noise exposure, which makes the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  What is more, although Courts have rejected the treating physician rule, the probative value of Dr. Bickerton's opinion is further enhanced when considered with the physician's knowledge and experience treating the claimed condition and the opinions general consistency with other evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Ultimately, the Board finds the October 2006 opinion of Dr. Bickerton to be the most probative medical opinion of record.  

In sum, the evidence confirms the Veteran's diagnosis with tinnitus and his account of in-service acoustic trauma.  Further, the most probative medical evidence relates currently diagnosed tinnitus to his military noise exposure.  As such, service connection is warranted. 


ORDER

Service connection for tinnitus is granted.  

REMAND

The record shows that the Veteran receives regular private treatment for his peripheral neuropathy conditions.  However, aside from a March 2008 private treatment record submitted by the Veteran, pertinent treatment records of his care, dated since December 2005, have not been associated with the claims folder.  The Veteran also likely receives relevant VA treatment, but no records, dated since February 2006, are of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand these claims.

Although the Veteran was provided a November 2005 VA examination in connection with his service connection claims for left and right upper extremity peripheral neuropathy, upon reviewing the examination report and the other evidence, the Board finds that further inquiry is warranted.  The November 2005 VA examiner noted the absence of any upper extremity peripheral neuropathy and diagnosed bilateral ulnar and carpal tunnel entrapment of the upper extremities but provided no opinion addressing a possible relationship between respective diagnoses and the Veteran's military service and/or service connected conditions.  Conversely, a May 2008 statement from private physician, W. Huhn, M.D., reported that the Veteran had right and left upper extremity findings "consistent with neuropathy" but also provided no relevant nexus opinion.  Thus, the Board is without discretion and must remand the claims to obtain additional VA examination and/or opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, as previously noted, in November 2006, i.e., within one year of the December 2005 rating decision, the Veteran submitted the October 2006 opinion of private physician, J. Bickerton, M.D., supporting his service connection claim for bilateral hearing loss.  In light of 38 C.F.R. § 3.156(b), the Board finds that this opinion must be considered as part of the service connection for bilateral hearing loss that was denied in December 2005.  See Buie; see also Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of an SOC.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of private treatment, hospitalization and evaluation he has received for upper extremity neuropathy conditions, since December 2005, to include private physicians J. Bickerton, M.D.; W. Huhn, M.D., and S. Martin, M.D., and the private ABC Pain Center, Diabetes and Endocrine Center of Orlando, Foot and Ankle Centers of Florida.  The RO should then undertake appropriate efforts to obtain any identified records, to include any VA or state treatment records.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's upper extremity peripheral neuropathy conditions, dated since February 2006.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the current nature and etiology of any right and/or left peripheral neuropathy disorder(s), to include as secondary to diabetes mellitus, type II.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  

The examiner should clearly diagnose any present right upper extremity and left upper extremity peripheral neuropathy disability(ies).  Then, for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not the condition (a) is related to active service; (b) had its onset during active service; (c) was caused, and/or aggravated by, a service connected disorder, to include diabetes mellitus, type II.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the March 2005 statement of private physician, S. Martin, M.D.; (ii) the March 2005 statement of private doctor of podiatric medicine, C. Wagner; (iii) the May 2005, October 2006 and May 2008 statements of private physician, W. Huhn, M.D.; (iv) a November 2005 VA EMG consultation record; (v) a November 2005 VA peripheral nerves examination; (vi) a December 2005 private neurological study; (vii) a March 2008 private pain center report; and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

4.  The RO must issue the Veteran an SOC as to his service connection claim for bilateral hearing loss, considering all relevant evidence of record including the October 2006 statement of private physician, J. Bickerton, M.D.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


